Citation Nr: 1540398	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, with partial compression injury.

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1998.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of entitlement to increased initial ratings for degenerative disc disease and migraine headaches as well as the Veteran's claims of entitlement to service connection for sleep apnea and diverticulitis.

As an initial matter, the Veteran stated during his hearing that he has continued to seek private treatment for his conditions.  Specifically, he noted that he has sought private treatment from Vance Air Force Base since approximately 2012 for his back condition and migraines.  He also noted that he has sought treatment from Dr. L.M. and Dr. O. for his degenerative disc disease.  Finally, he stated that he has sought ongoing treatment through TriCare for his diverticulitis since approximately 2002.  Therefore, on remand, these and all other ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Increased Initial Ratings

The Veteran is seeking increased initial disability ratings for his service-connected degenerative disc disease, which has been rated as 20 percent disabling and for his service-connected migraine headaches, which have been rated as 10 percent disabling.

During his June 2015 hearing, the Veteran testified that his degenerative disc disease causes pain that is two or three in severity out of ten.  He indicated that the pain is exacerbated by movement, activity, and weather.  He described the pain as burning and throbbing, and he stated that it radiates.  He also reported that he has occasional spasms that occur less than once per week and last for a few days or a week each time.  For treatment, he reported that he uses medication, muscle relaxers, heat, and rest.  He stated that the condition affects his functional abilities, and specifically stated that he must take an entire week to complete his yard work, which used to take only one day.  The Veteran reported that he has a handicap sticker on his car, he cannot walk over 100 feet, and he cannot bend over.  

The Veteran was last afforded a VA examination for his degenerative disc disease in February 2010.  During his June 2015 hearing, the Veteran stated that he did not believe that the examination depicted the fatigue and loss of mobility that the Veteran experiences due to his back condition.  The Veteran's representative noted that the last examination was remote and requested a new one.  

Turning to the Veteran's claim for an increased initial rating for migraines, the Veteran testified at his hearing that the migraines occur about two or three times per month; he stated that they are debilitating and that he cannot work when they occur.  The Veteran stated that his headaches occur two times a month or more, last three to four hours, and require him to miss work and go to bed.  The Veteran reported that the headaches cause light sensitivity as well.  The Veteran testified that the medication he is on has reduced the duration of the headaches, but that without the medication, they last a day or more.  Finally, the Veteran's wife testified that, although he does not remember it, while he is experiencing a migraine, the Veteran often vomits because he is in such pain.  

The Board finds that new examinations are warranted in order to fully evaluate the severity of the Veteran's lumbar spine degenerative disc disease and in order to evaluate the current severity of his migraine headaches.  The Veteran's last examinations for both disorders were over five years ago, in February 2010.  The Veteran also contends that his conditions have worsened.  Furthermore, there are no updated treatment records which adequately address the Veteran's disability picture.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's degenerative disc disease of the lumbar spine and migraines, the Board finds that new examinations-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claims for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).    


Service Connection
 
The Veteran seeks service connection for sleep apnea and diverticulitis on the basis that he developed these conditions during his military service.  

With regard to the claim for sleep apnea, the Veteran testified during his June 2015 hearing that he began experiencing symptoms of sleep apnea in approximately 1994 or 1995 while he was on active duty.  He indicated that his wife first noticed his symptoms.  The Veteran's wife reported that she noticed the Veteran would stop breathing and she would nudge him to get him to start breathing again.  The Veteran indicated that he then began to notice he was fatigued during the day.  He stated that he tried to seek treatment while he was on active duty in 1995, and he went to his primary care manager, Dr. W., to report the problem.  The physician put in a consult for an ears, nose, and throat doctor, and eventually the Veteran was referred to Wilford Hall Medical Center.  The Veteran's service treatment records reflect this, as an October 1995 treatment record indicates that the Veteran had "apparent" sleep apnea.  The treatment records indicate that the Veteran was referred to a sleep lab at that time.  Once he was referred, he began checking in to determine when he would be given an appointment, but he was told that sleep studies were difficult to schedule because they were "booked".  In 2004, at the Jackson County Memorial Hospital, the Veteran received a sleep study from a local sleep lab and at that time he was diagnosed with sleep apnea and given a CPAP machine to control the symptoms.  The Veteran reported that the CPAP machine was issued through Altus Air Force Base.  In sum, the Veteran contended that he began experiencing the symptoms of sleep apnea in service, and that those symptoms have persisted to present.  

Turning to the Veteran's claim of diverticulitis, the Veteran stated at his June 2015 hearing that he began having symptoms in service.  He stated that he had unexpected episodes of diarrhea and constipation in service and that he managed the symptoms during service with his diet.  He also indicated that he used laxatives and binding agents to help control the symptoms.  The Veteran contended that the symptomatology that he experienced in service has persisted to present and that he was diagnosed with diverticulitis in 2002.  The Veteran testified that he has sought continued treatment from 2002 through the Air Force TriCare and that he was diagnosed by a colonoscopy that was referred off-base.

The Veteran's service treatment records indicate that he was seen for severe abdominal pain in June 1987 and an assessment of spastic colitis or diverticulosis was made.  An undated record shows that the Veteran complained of diarrhea.  In December 1986, the Veteran complained of constipation and was recommended to take Dulcolax.  Records show that he complained of stomach pain in March 1990; additional treatment records show that the Veteran complained of gastrointestinal track issues, which appeared to resolve in November 1990.  In a report of medical history dated in December 1996, the Veteran endorsed a history of stomach, liver, or intestinal trouble.  The Veteran complained of loose stools and diarrhea again in December 1997.  

The Board notes that the Veteran has not been provided a VA examination regarding the etiology of his sleep apnea or his diverticulitis.  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the evidence that the Veteran had symptoms of both disorders in service that have persisted to present and that he has a current diagnosis of sleep apnea and diverticulitis, the Board finds that a VA examination is needed in order to determine the etiology of his sleep apnea and diverticulitis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records, including the records referenced during his June 2015 Board hearing.  Specifically, the Veteran testified that he has continued to seek treatment from Vance Air Force Base; he referenced relevant records from Dr. L.M. and Dr. O. regarding his back; and he noted that he has sought treatment through TriCare for his diverticulitis since approximately 2002.   With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of his degenerative disc disease of the lumbar spine, with partial compression injury.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  Does the spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected lumbar spine degenerative disc disease (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

(b) Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his migraine headaches.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

(a)  What is the frequency of the Veteran's migraine headaches, i.e., an average of more than once a month over the last several months; an average of once a month over the last several months; an average of one every two months, over the last several months; or an average of less than one every two months over the last several months? 

(b)  Are the Veteran's headaches prostrating in nature?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Schedule the Veteran for an appropriate VA examination regarding the nature and etiology of the Veteran's sleep apnea.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is directed to the Veteran's lay statements regarding the onset of his symptomatology and his first attempts to seek treatment for the disorder in service.  The examiner is also directed to the service treatment record from October 1995 that suggests possible sleep apnea and show that the Veteran was referred for a sleep study.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or related to his period of service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Schedule the Veteran for an appropriate VA examination regarding the nature and etiology of the Veteran's diverticulitis.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is directed to the Veteran's lay statements regarding the onset of his symptomatology and the evidence that the Veteran sought treatment for such symptoms in service.   

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diverticulitis was caused by or related to his period of service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Thereafter, readjudicate the Veteran's claims of entitlement to increased initial ratings for degenerative disc disease of the lumbar spine and migraine headaches as well as his claims of entitlement to service connection for sleep apnea and diverticulitis.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



